Title: To George Washington from Daniel of St. Thomas Jenifer, 24 May 1786
From: Jenifer, Daniel of St. Thomas
To: Washington, George



Dear Sir.
Annap[oli]s May 24th 1786

In a letter I received from Col. Fitzhugh dated the 17th Instant, He expresses a desire that my Answer to the Report of a Committee of the H. of Delegates against the late Intend[ant] should be transmitted to your Excelly & to Col. Mason. I do not know that it is worth your reading; but such as it is I send it to you. I shall only add to it, That the Chairman is a great Speculator, & was the man who drank bankruptcy to the Continental Money, & Confusion to Your Excellency & the American Army; yet these things are forgot, & the Man trusted. But it is said he is now sunk for ever. With my most respectful compliments to your Lady & family I am my dear Sir Your ever Affectionate friend

Dan. of St Thos Jenifer


P.S. The Intends. Office being abolished by the Negative of the Senate—The office of state Agent has arose out of its ashes.

